DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected with traverse in the reply filed on 1/28/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Applicant's election with traverse of Group I in the reply filed on 1/28/2022 is acknowledged.  The traversal is on the grounds that the amendments now include the first and second energies having the first and second (multi-band) frequencies.  This is not found persuasive because although the amendments now clarify that Group I includes the multi-bands, it still does NOT require the parasitic elements required in Group II.
The requirement is still deemed proper and is therefore made FINAL.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna system comprising: a first patch antenna element that is electrically conductive; a first energy coupler configured to convey first energy to or from the first patch antenna element, the first energy having a first frequency; a second patch antenna element at least partially overlapping the first patch antenna element, the second patch antenna element defining a first slot through the second patch antenna element; and a second energy coupler configured to convey second energy to, or receive the second energy from, the first slot or a first dipole at least partially overlapping the first slot, the second energy having a second frequency that is different from the first frequency, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-13 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844